Citation Nr: 0728571	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-36 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with Barrett's esophagus.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for tinea versicolor.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.

7.  Entitlement to service connection for muscle aches, 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.
8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The veteran testified before a hearing officer at the RO in 
February 2005, and he and his wife testified before the 
undersigned in June 2007.  Transcripts of both hearings have 
been associated with the record.

The issues of entitlement to service connection for joint 
pain and muscle aches are  addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  GERD with Barrett's esophagus was not manifest in service 
and is unrelated to the veteran's service.

2.  Hemorrhoids were not manifest in service and are 
unrelated to the veteran's service.

3.  Bilateral carpal tunnel syndrome was not manifest in 
service and is unrelated to the veteran's service.

4.  Tinea versicolor was not manifest in service and is 
unrelated to the veteran's service.

5.  A back disability was not manifest in service and is 
unrelated to the veteran's service.

6.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

1.  GERD with Barrett's esophagus was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Hemorrhoids were not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  Tinea versicolor was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

5.  A back disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  

A March 2002 letter explained the VCAA.  It discussed the 
evidence necessary to support a claim for service connection.  
The veteran was asked to identify relevant records.  He was 
told that his service medical records had been requested, but 
that they could not be located.  He was asked to submit any 
service medical records in his possession.  He was also told 
that various private medical records had been requested.  

A September 2002 letter informed the veteran that efforts to 
obtain his service medical records had been unsuccessful.  He 
was asked to submit any service medical records or other 
relevant evidence in his possession.

An August 2003 letter requested that the veteran complete new 
authorization forms so that identified private treatment 
records could be obtained.

A November 2003 letter requested additional evidence.  The 
letter discussed various types of evidence that would support 
the veteran's claims.  The evidence necessary to substantiate 
a claim for service connection was discussed.  The letter 
told the veteran how VA would assist him in obtaining 
evidence.  

A May 2005 letter asked the veteran to provide additional 
evidence pertaining to his claim of entitlement to service 
connection for PTSD.  He was asked to complete a 
questionnaire concerning his claimed stressors.  The evidence 
of record was discussed, and the veteran was told how VA 
would assist him in obtaining evidence.  

A March 2006 letter told the veteran how VA establishes 
disability evaluations and effective dates.

An April 2007 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  The 
veteran was asked to identify evidence supportive of his 
claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Service medical and 
personnel records were obtained.  The veteran was afforded 
the opportunity to testify before a hearing officer at the RO 
and the undersigned.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Analysis

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).


	GERD with Barrett's Esophagus and Hemorrhoids

The veteran asserts that his GERD with Barrett's esophagus is 
related to exposure to environmental contaminants during his 
time in the Persian Gulf.  He has reported that he was 
exposed to residuals of oil fires and nerve agents from 
exploded ammunition storage facilities.  

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
gastrointestinal system.  

A private medical record dated in July 2001 indicates that 
the veteran had experienced increased heartburn and 
indigestion over the previous several months.  The provider 
concluded that the veteran's symptoms were highly suggestive 
of reflux and that esophageal ulcer was also possible.  
Endoscopy revealed reflux esophagitis and Barrett's 
esophagus.  

A VA record dated in May 2002 indicates a history of GERD 
with Barrett's esophagus.

A June 2002 VA treatment record reflects the veteran's report 
of GERD with Barrett's esophagus.  He stated his belief that 
it could be related to some exposure during service.

At his February 2005 hearing, the veteran suggested that his 
GERD was related to exposure to contaminants in the Persian 
Gulf.  He stated that he had undergone hemorrhoidectomy in 
1997 and that he continued to have problems.  He could not 
recall when his hemorrhoids developed.  

At his June 2007 hearing, the veteran indicated that he was 
ordered to take pills while he was in the desert, and stated 
his belief that the pills had caused his GERD and 
hemorrhoids.  

Upon careful review of the record, the Board has concluded 
that service connection is not warranted for GERD with 
Barrett's esophagus and hemorrhoids.  Service medical records 
do not include any reference to problems with the veteran's 
gastrointestinal system.  Moreover, there is no indication of 
GERD or hemorrhoids until many years after service.  By his 
own report, the veteran did not have problems with 
hemorrhoids until approximately 1995.  The first evidence of 
a diagnosis of GERD dates to 2001.  In summary, the evidence 
points to a remote, post-service onset of these claimed 
disabilities.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's GERD and 
hemorrhoids.  The evidence of a link between these 
disabilities and service, to include any exposure to 
contaminants, is limited to the veteran's assertions.  The 
veteran is a layperson, and his own opinion regarding onset 
or cause is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The record is otherwise silent 
regarding any relationship between the current GERD and 
hemorrhoids and any incident of service.  Rather, the 
competent evidence in this case demonstrates a remote, post-
service onset of the veteran's claimed GERD and hemorrhoids.

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for GERD with Barrett's esophagus and hemorrhoids is denied.

	Bilateral Carpal Tunnel Syndrome

The veteran's service medical records are silent with respect 
to any diagnosis, complaint, or abnormal finding suggesting 
carpal tunnel syndrome.

In June 2002 the veteran reported some paresthesias in both 
hands while at work and at night.  He attributed the symptoms 
to repetitive use of his hands at work.  Tinel's sign was 
positive at both wrists.  The provider assessed bilateral 
carpal tunnel syndrome related to the veteran's current 
employment and provided wrist splints.

A March 2005 VA treatment record indicates the veteran's 
complaint of tingling in both hands.  He reported that he 
worked as a welder and that his hobbies of playing the guitar 
and lifting weights aggravated the pain and stiffness in his 
arms and hands.  The diagnosis was bilateral carpal tunnel 
syndrome.  Subsequent nerve conduction studies confirmed that 
diagnosis.  

A September 2005 VA orthopedic clinic note indicates that the 
veteran had undergone left carpal tunnel release.  He was 
scheduled for right carpal tunnel release.  On final 
evaluation in November 2005, the veteran reported that his 
work as a welder required repetitive motion and that it 
caused irritation.

In June 2006 the veteran reported that he had unable to 
return to work due to his carpal tunnel syndrome symptoms.

At his June 2007 hearing, the veteran suggested that his 
carpal tunnel syndrome could have been caused by exposure to 
nerve agents during the war.

The Board has concluded that service connection is not 
warranted for bilateral carpal tunnel syndrome.  There is no 
evidence of carpal tunnel syndrome symptoms in service.  
Rather, the evidence demonstrates that the onset of this 
claimed disability was many years after service.  In fact, 
the first complaint by the veteran concerning problems with 
his hands dates to June 2002, more than 10 years after his 
discharge from service.  The Board additionally observes that 
treatment providers have attributed the veteran's carpal 
tunnel syndrome to his work as a welder, and have also noted 
that his hobbies of playing the guitar and weight lifting 
aggravate the condition.

The competent evidence does not relate the veteran's carpal 
tunnel syndrome to service.  The evidence of a link between 
this disability and service, to include any exposure to 
contaminants, is limited to the veteran's assertions.  The 
veteran is a layperson, and his own opinion regarding onset 
or cause is not competent.  Espiritu, supra.  The competent 
evidence in this case demonstrates a remote, post-service 
onset of the veteran's carpal tunnel syndrome.

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Accordingly, service connection for carpal tunnel syndrome is 
denied.

	Tinea Versicolor

Service medical records indicate that in March 1992, the 
veteran complained of a rash on his back, with redness and 
itching.  The provider indicated that the rash was possibly 
secondary to an insect bite while the veteran was fishing.  
There are no further entries regarding the veteran's skin.

An April 2001 VA treatment record reflects the veteran's 
report of a blotchy, reddened rash on his trunk for the 
previous four years, and another rash on his shoulders for 
the previous seven years.  The veteran reported that he had 
been exposed to radiation and chemicals during Desert Storm.  
Tinea versicolor and folliculitis were assessed.  

A May 2002 VA treatment record indicates that the veteran had 
tinea versicolor which was caused by an overgrowth of the 
resident hyphal form of Pityrosporum ovale under conditions 
of high humidity at the skin surface.  A subsequent record 
dated in May 2002 notes that the veteran had a rash on his 
chest.  The provider noted that the previously prescribed 
medication had not worked and provided a different 
medication.  

A VA treatment record dated in June 2002 reflects the 
veteran's report of having developed the rash about one year 
after discharge from service.  He stated that he did not 
recall any major health problems while in the Persian Gulf.  
The assessment was skin rash, probably resistant tinea 
versicolor.

A July 2002 consultation report reflects the veteran's report 
of tinea versicolor for several years.  The provider noted 
that the veteran had tried a variety of treatments without 
relief.  New prescriptions were provided.  The provider also 
noted that the veteran had severe solar damage on his scalp, 
face, neck, chest, back, abdomen, and upper extremities.  

At his February 2005 hearing, the veteran reported that he 
noticed his skin condition in 1993 or 1994.  He stated that 
when he would take his shirt off in the sun, he would get 
splotches that would scale.  

In June 2007 the veteran testified that he began to have skin 
problems in the mid-1990s, with white splotches on his skin.  
He also noted that if he got too much sun, he would get 
sunburned, which would be followed with his skin turning 
white and peeling.

Upon review of the evidence pertaining to the veteran's 
claimed tinea versicolor, the Board has determined that 
service connection is not warranted.  In this regard, the 
Board notes that there is no indication of tinea versicolor 
in service.  In fact, the veteran has reported that he did 
not develop skin problems until at least one year after 
service.  Evidence pertaining to treatment of current skin 
problems indicates the veteran's report of rashes developing 
more than one year after discharge. 

The Board has considered the veteran's assertion that his 
skin condition is related to exposures during Desert Storm.  
However, the veteran is a layperson, and his own opinion 
regarding onset or cause is not competent.  Espiritu, supra.  
The evidence is otherwise silent regarding any relationship 
between the veteran's tinea versicolor and service.  The 
competent evidence in this case demonstrates that the 
veteran's tinea versicolor is not related to a disease, 
injury, or exposure during service.

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Accordingly, service connection for a back disability is 
denied.



	Back Disability

A June 1998 private treatment record indicates that the 
veteran had been injured in a work related incident five 
years previously.  He related that he had back discomfort 
secondary to lifting a bottle.  The impression was low back 
strain.

At his February 2005 hearing, the veteran denied any trauma 
to his back during service.  He related that he had hurt his 
back pushing a damper up a ladder, and that he had 
experienced consistent back problems since 1995.  

At his June 2007 hearing, the veteran testified that he 
sometimes had problems with his back at work, or when 
performing physical activities.

Upon review of the evidence pertaining to this claim, the 
Board finds that service connection is not warranted.  The 
service medical records do not reflect any diagnosis or 
abnormal finding pertaining to the veteran's spine.  The 
first evidence of a back problem dates to the June 1998 
private treatment record.  At that time, the veteran reported 
a work injury five years previously, and indicated that the 
current problem was related to lifting a bottle.  The Board 
also notes that the veteran has denied any trauma to his back 
during service.  In sum, the evidence demonstrates that any 
currently present back disability is related to post-service 
events, and not to any injury or disease in service.

The evidence of a link between this disability and service is 
limited to the veteran's assertions.  The veteran is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  Espiritu, supra.  The competent evidence in 
this case demonstrates a remote, post-service onset of the 
veteran's claimed back disability.

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Accordingly, service connection for a back disability is 
denied.



	PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

A June 2002 VA treatment record reflects the veteran's report 
of being an exceptionally light sleeper since his return from 
the Gulf.  He denied more than rare nightmares and said that 
he had no problem with news reports or war movies.  

The veteran underwent substance abuse rehabilitation in early 
2005.  A May 2005 VA treatment record indicates impulse 
control disorder, rule out intermittent explosive disorder, 
rule out PTSD, rule out bipolar disorder, and rule out 
depressive disorder.  

A July 2005 treatment record indicates a diagnosis of 
depressive disorder, not otherwise specified.  

 A VA psychiatric evaluation in December 2005 resulted in 
diagnoses of bipolar disorder, manic atypical; alcohol 
dependence in remission; and relational problems.  

Depression was assessed in January 2006.

On mental health consultation in April 2006, the examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  She noted that the veteran endorsed 
unwanted memories and distressing dreams as well as 
hyperarousal and irritability, but did not endorse avoidance 
symptoms.  She pointed out that many of the veteran's 
reported symptoms were better explained by other diagnoses.  
She indicated that the veteran's reported feelings of 
paranoia and suspiciousness, episodes of explosive anger, and 
verbal aggression were consistent with a diagnosis of 
paranoid personality disorder.  She noted that other 
symptoms, such as irritability and aggression, inability to 
keep a job, and impulsive and reckless behavior were 
indicative of antisocial personality disorder.  She indicated 
that her review of the veteran's medical records revealed a 
history of behavioral problems in childhood, which would 
substantiate such a diagnosis.  She indicated, however, that 
due to the overlap of symptoms between the two diagnoses, 
further information was necessary to rule in or out such 
diagnoses.  She also noted that the veteran had been 
previously diagnosed with bipolar disorder with atypical 
manic features, but that the nature of her interview did not 
systematically evaluate for bipolar symptoms.  She suggested 
that such be explored in future treatment.  Her diagnoses 
were alcohol dependence in partial remission, cannabis abuse 
by history, and rule out bipolar disorder with manic 
features.  She also diagnosed paranoid personality disorder 
and indicated rule out antisocial personality disorder.  She 
specifically indicated that the veteran did not meet the 
criteria for PTSD.

In June 2007 the veteran testified that he had difficulty 
sleeping, with racing thoughts.  He indicated that he had 
problems with anger and his attitude.  

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  The evidence 
of record does not show a diagnosis of PTSD.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  The evidence establishes that 
the veteran does not have PTSD.  In the absence of proof of a 
present disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a 
current disability, the veteran's claim fails.  Under these 
circumstances, the Board must conclude that the veteran has 
not met the regulatory requirements of entitlement to service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with Barrett's esophagus is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for tinea versicolor is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for PTSD is denied.

REMAND

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011. By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis. Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification. Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders. 38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2006).

The veteran has complained of joint pain and muscle aches.  
In June 2006, a VA rheumatologist concluded that the veteran 
had mild fibromyalgia.  It is unclear whether the veteran's 
joint and muscle complaints can be attributed to the 
diagnosis of fibromyalgia, and if so, whether such diagnosis 
can be medically explained.  Accordingly, the Board concludes 
that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the etiology of the 
veteran's claimed joint pain and muscle 
aches, as well as the diagnosed 
fibromyalgia.  All necessary testing 
should be conducted.  Upon review of the 
claims folders and examination of the 
veteran, the examiner should address the 
following:

(a) Note and detail all reported 
signs and symptoms of the joint pain 
and muscle aches.  Provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to joint pain 
and muscle aches, and indicate what 
precipitates and what relieves them.

(b) Determine whether there are any 
objective medical indications that 
the veteran is suffering from joint 
pain and muscle aches.

(c) Specifically determine whether 
the veteran's joint pain and muscle 
are attributable to any known 
diagnostic entity, to include 
fibromyalgia.  If not, the examiner 
should specifically state whether he 
is unable to ascribe a diagnosis to 
the veteran's complaints. Symptom-
based "diagnoses" are not considered 
as diagnosed conditions for 
compensation purposes.

(d) If the veteran's joint pain and 
muscle aches are ascribed to a known 
disease entity, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disease entity is etiologically 
related to the veteran's active 
military service.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


